Exhibit 10.4.1

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR EXECUTIVES

(As Restated Effective January 1, 2008)

ADOPTION AGREEMENT

If the Employer completing this document has any questions about the adoption of
the Plan, the provisions of the Plan, its representative should contact Bette J.
Albert, C.L.U. at the Virginia Bankers Association Benefits Corporation, 4490
Cox Road, Glen Allen, VA 23060-3341 - telephone number (804) 643-7469 during
business hours.

Each Employer named below hereby adopts the Plan through this Adoption Agreement
(the “Adoption Agreement”), to be effective as of the date(s) specified below,
and elects the following specifications and provides the following information
relating thereto:

In completing this Adoption Agreement, if additional space is required insert
additional sheets.

Adoption Agreement Contents

 

          Page

Option 1

   Employer(s) Adopting Plan Named in Paragraph 1.18 of the Plan    1

Option 2

   General Plan Information    2

Option 3

   Status of Plan and Effective Date(s)    2

Option 4

   Definitions and Other Optional Provisions    3

Option 5

   Employer Contributions and Allocations    8

Option 6

   Vesting    11

Option 7

   Retirement Dates    12

Option 8

   Time and Form of Benefit Payments    13

Option 9

   Hardship Withdrawals    17

Option 10

   Participant Deemed Investment Direction    17

Option 11

   409A Transition Elections    18

 

1.  

EMPLOYER(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.18 OF THE PLAN.

 

(a)

 

Name of Plan Sponsor:

C&F Financial Corporation

     (b)   

Plan Sponsor’s telephone Number:

(804) 843-2360

 

(c)

 

Address of Plan Sponsor:

Post Office Box 391

West Point, VA 23181

     (d)   

Plan Sponsor’s EIN:

54-1680165

        

 

(e)

  

 

Plan Sponsor’s Tax Year End:

12/31

 

(f)

 

Information of Other Participating Employers Adopting the Plan:

   

[X]    (1)

   All Affiliate are automatically Participating Employers in the Plan except
for the following:       

 

      

 

   

[   ]    (2)

   Participating Employer are listed individually on the attachment captioned
List of Participating Employers, which shall be updated as needed from time to
time.



--------------------------------------------------------------------------------

2.    GENERAL PLAN INFORMATION.    (a)    Name of Plan:      

VBA Executive’s Deferred Compensation Plan for C&F Financial Corporation

   (b)    Name, Address and EIN of Plan Administrator(s): [If other than Plan
Sponsor, appointment must be by resolution] 3.    STATUS OF PLAN AND EFFECTIVE
DATE(S).    (a)    Effective Date of Plan: The Effective Date of the Plan is
January 1, 1998.    (b)    Plan Status. The adoption of the Plan through this
Adoption Agreement is:      

[   ]

   (1 )   Initial Establishment. The initial adoption and establishment of the
Plan.      

[X]

   (2 )   Restated Plan. An amendment and restatement of the Plan (a Restated
Plan).            (A)    Effective Date of this Restatement. The Effective Date
of this Restatement of the Plan is January 1, 2008.            (B)    Prior
Plan. The Plan was last maintained under document dated February 28, 2005 and
was known as the VBA Executive’s Deferred Compensation Plan for C&F Financial
Corporation            (C)    Transitional Provisions:               [   ]   

Election NOT to Grandfather Pre-January 1, 2005 Vested Balances. If this Option
is elected, all Deferral Accounts shall be subject to the rules set forth in the
post December 31, 2004 restatement.

 

If the Option is not elected, the Deferral Accounts attributable to transfers
from predecessor plans prior to December 31, 2004 and contributions that are
vested as of December 31, 2004 shall be segregated from the Deferral Accounts
attributable to contributions that are not vested as of December 31, 2004 and to
contributions and transfers made on and after January 1, 2005. The terms of the
Plan in effect on and after January 1, 2005 shall only apply to transfers and
contributions that are not vested as of December 31, 2004 and to contributions
and transfers made on and after January 1, 2005.

     

[   ]

   (3 )   Special or Other Transitional Provisions. [Use attachment if
additional space is needed]              

[Enter any special provisions including alternate definitions or other
transitional provisions relating to any Predecessor Plan Account and the Plan as
restated]

 

Effective January 1, 2006, any Employer may, in its discretion, elect to
contribute for all of any of its employees participating in the Plan or under
any contribution feature (i.e., Employer Matching Contributions, Excess Profit
Sharing Employer Non-Elective Contributions and SERP Employer Non-Elective
Contributions), less than the amount otherwise called for under the other
provisions of the Adoption Agreement and/or to make Employer Matching
Contributions at a different rate than otherwise called for under the other
provisions of the Adoption Agreement.

 

- 2 -



--------------------------------------------------------------------------------

[  ]    (c)    If elected, this Plan is intended to be paired with a qualified
cash or deferred arrangement as described in subparagraph 2.3(d) of the Plan
Document?      

If Elected – Name of qualified cash or deferred arrangement plan
                                                                 

     

__________________________

   4.    DEFINITIONS AND OTHER OPTIONAL PROVISIONS.    (a)    Compensation
Paragraph 1.10    Compensation is used throughout the basic plan document for
different purposes. The following specific rules apply.          (1)    General
Definition. The Compensation definition in paragraph 1.10 of the basic plan
document is modified as follows:          (A)    Salary. Base salary and base
wages subject to the following modifications or limitations:            

 

           

 

           

 

           

 

           

 

           

 

            [Consider whether to fix the date for determining Salary. Consider
whether to revise to exclude reductions for 401(k) and cafeteria plan
contributions. Other revisions may be desired.]          (B)    Discretionary or
Other Bonus. All discretionary or other Bonuses unless otherwise provided:      
     

 

           

 

           

 

           

 

           

 

           

 

            [List excluded bonus or incentive programs. The Plan Sponsor may
elect a Special Deferral Election Period for Performance-Based Compensation.]   
      (2)    Specific Definitions. When used with respect to each type of
contribution under the Plan, Compensation shall include:             (A)   
Employee Deferral Contributions. [Check all that apply]             [X]   

(a)    Salary.

            [X]   

(b)    Bonuses.

            (B)    Employer Non-Elective Contributions. [Check all that apply]
            [X]   

(a)    Salary.

            [X]   

(b)    Bonuses.

 

- 3 -



--------------------------------------------------------------------------------

       

(C)

   Employer Matching Contributions. [Check all that apply]        

[X]

  

(a)    Salary.

       

[X]

  

(b)    Bonuses.

 

(b)

  Eligible Employee Paragraph 1.16   Eligible Employee shall mean only the
following:      

[X]

 

(1)

   Determination by Board – for Employee Deferral Contributions and any and all
Employer Contributions. Any individual who is designated as an Eligible Employee
by resolution of the [   ] Plan Sponsor’s [X] Employer’s Board of Directors. A
copy of the resolution shall be attached to and incorporated by reference into
the Plan. See Attachment.      

[X]

 

(2)

   Determination by CEO – for Employee Deferral Contributions. Any individual
who is designated in writing as an Eligible Employee by resolution of the [   ]
Plan Sponsor’s [X] Employer’s Chief Executive Officer. A copy of the Chief
Executive Officer’s designation shall be attached to and incorporated by
reference into the Plan.      

[   ]

 

(3)

   Determined by Classification or Grade. Any individual who is classified under
the Employer’s personnel practices and policies as employed in the following
grades or classifications:           

 

          

 

          

 

          

 

          

 

           [List executive classification to be included in plan coverage]      
[   ]   (4)    Determined by Position or Title. Any individual who is employed
in the following positions with the Employer:           

 

          

 

          

 

          

 

          

 

          

 

           [List the executive positions to be included in plan coverage].  

(c)

 

Plan Year Paragraph 1.23

  In the case of a Restated Plan which prior to the Effective Date of this
Restatement was maintained on the basis of a Plan Year beginning on a date other
than January 1, the Plan Year shall begin on            ,          and ending on
                        ,          with the short Plan Year beginning on
                        ,          and ending on December 31,         .
Thereafter, the Plan Year shall be the 12 month period beginning each January 1.
 

(d)

 

Effective Date of Coverage Subparagraph 2.1

  The effective date of coverage for an Eligible Employee shall be [Check one]:
     

[   ]

 

(1)

   Immediately. The first day of the first payroll period beginning on or after
the date the individual became an Eligible Employee.

 

- 4 -



--------------------------------------------------------------------------------

     

[   ]

 

(2)

   Monthly. The first day of the first payroll period beginning on or after the
first day of              [Complete with 1st 2nd or other] month next following
the date the individual became an Eligible Employee.      

[   ]

 

(2)

   Semi-Annually. The first day of the Plan Year or the first day of the seventh
month of the Plan Year on or next following the date the individual became an
Eligible Employee.      

[X]

 

(3)

   Annually. The first day of the Plan Year on or next following the date the
individual became an Eligible Employee.       The Deferred Compensation Election
filed for the Plan Year which contains the effective date of coverage as of a
date other than the first day of a Plan Year shall be effective to defer only
Compensation for services performed in pay periods after the pay period in which
it is filed, Compensation based on a performance period (such as an annual
bonus) is deemed earned ratably throughout the period for which earned.

[X]

 

(e)

 

Special Election Period for Performance-Based

Compensation Subparagraph 2.2(e)

  If this Option is elected, the Plan Sponsor may permit Eligible Employees to
make Deferred Compensation Elections with respect to Compensation prior to the
annual filing deadline established by the Administrator which deadline shall be
no later than six (6) months prior to the end of the period for which such Bonus
is earned, provided such compensation has not become readily ascertainable or
its payment substantially certain as of the date of the Deferred Compensation
Election.       Otherwise, except in the case of commencement of participation
pursuant to any available mid year election, all Deferred Compensation Elections
for all Bonuses must be made prior to the annual filing deadline established by
the Administrator which deadline shall be no later than the end of the calendar
your or, if different and permitted by the Administrator (as evidenced by the
applicable Deferred Contribution Election form) where the Bonus is earned on the
basis of the Plan Sponsor’s fiscal year, the Plan Sponsor’s fiscal year
immediately preceding the applicable year in which the period to which the Bonus
relates commences,       In order to be Performance-Based Compensation (i) the
Bonus must be earned over a period of at least twelve (12) months (ii) the Bonus
must be based on pre-established organizational or individual performance
criteria for which the outcome is substantially uncertain at the time of
establishment, (iii) such criteria are established in writing no later than
ninety (90) days after the beginning of the period of service to which the Bonus
and performance relate and (iv) such criteria are not substantially certain to
be met at the time established. See more specific definition in Treas. Reg.
1.409A-l(e).

[X\]

 

(f)

  Cancellation of Deferred Compensation Election For Disability Paragraph 2.5  
If this Option is elected, the Plan Sponsor:      

[   ]

 

(1)

  

Mandatory Cancellation. Will cancel the Deferred

Compensation Election of an Eligible Employee who

experiences a Disability as defined in paragraph 2.5.

 

- 5 -



--------------------------------------------------------------------------------

      [X]   (2)    Optional Cancellation. May permit an Eligible Employee who
experiences a Disability as defined in paragraph 2.5 to cancel is Deferred
Compensation Election.         If the Option is not selected, no cancellation
will be required or permitted upon the occurrence of a Disability.   (g)   Rules
Relating to “Specified Employee” Delay Subparagraph 7.7(c)   For purposes of
applying the 6 month delay required by Section 409A of the Code in the case of a
Participant who is a “specified employee” (i.e., a “key employee” of any
corporation the stock of which is publicly traded on any established securities
market or otherwise as provided in Section 409A(2)B)(i) of the Code):       (1)
  Specified Employee Identification Date. Specified employees shall be
identified in the following manner: [Check one of the following and complete, if
applicable]         [   ]   

(A) Established By Board Action or Other Document of Plan Sponsor. The specified
employee identification date and its effective date shall be established by the
Plan Sponsor though the document set forth below which may be an action of its
Board or other written document that applies to all deferred compensation plans,
programs or agreements of the Plan Sponsor and Affiliates.

 

[Describe document establishing key employee identification date.]

        [X]    (B) Established Based on Default Dates in Regulations. The
specified employee identification date shall be December 31 and effective for
distributions due to be made during the 12 month period beginning on or after
the following April 1 as provided in Treas. Reg. l.409A-1(i).         [   ]   
(C) Alternative Identification Date. The specified employee identification date
shall be                              (identification date) and effective for
distributions due to be made during the 12 month period beginning on or after
the following                                          [enter date not later
than the first day of the 4th month following the identification date)        
The specified employee identification date must be the same date that applies to
all deferred compensation plans, programs or agreements of the Plan Sponsor and
Affiliates.       (2)   Compensation to be Used for Determining Specified
Employees. Specified employees are “key employees” as defined in Section 416 of
the Code are the 50 highest paid officers (or if less, the greater of 3 or 10%
of employees) with compensation in excess of $145,000 (for 2007) (as adjusted
from time to time), 1% owners with compensation in excess of $150,000 or 5%
owners. The definition of compensation for this purpose shall be determined in
the following manner: [Check one of the following and complete, if applicable)

 

- 6 -



--------------------------------------------------------------------------------

            [   ]   

(A) Established By Board Action or Other Document of Plan Sponsor. The
compensation used to identify specified employees shall be established by the
Plan Sponsor though the document set forth below which may be an action of its
Board or other written document that applies to all deferred compensation plans,
programs or agreements of the Plan Sponsor and Affiliates.

 

[Describe document establishing compensation definition.]

            [X]    (B) Established Based on VBA Plan. The compensation used to
identify specified employees shall be the Total Compensation definition elected
under the VBA Plan             [   ]   

(C) Alternative Compensation Definition. The compensation used to determine
specified employees shall be determined in the following manner

 

[Describe the document establishing compensation definition or describe
compensation based on an acceptable definition under Section 415 of the Code.]

         (3)    Payment Rules Following Required Delay Period. Upon the
expiration of the required 6 month delay in payment to a key employee: [Check
one of the following:]             [X]    (A) Catch-Up Missed Payments. Payments
to which a key employee would otherwise have been entitled during the 6 month
delay will be accumulated and paid on the first day of the 7th month following
the date of Separation from Service for reasons other than death.            
[   ]    (B) Each Payment Delayed. Each payment to which a key employee would
otherwise have been entitled during the 6 month delay will be delayed for 6
months. [X]    (h)    Rules Relating to Final Check of Year    If this Option is
elected, Compensation payable after the last day of the calendar year solely for
services performed during the final payroll period which contains the last day
of the year will be treated as Compensation for services performed in the
taxable year in which the payroll period began.          Otherwise, Compensation
payable after the last day of the calendar year solely for services performed
during the final payroll period which contains the last day of the year will be
treated as Compensation for services performed in the subsequent taxable year in
which the payment is made.          Any amendment to this provision relating to
the final check of the Participant’s taxable year may not be effective for 12
months from the date the amendment is adopted and executed.

 

- 7 -



--------------------------------------------------------------------------------

5.   EMPLOYER CONTRIBUTIONS AND ALLOCATIONS.     (a)   

Employer Contributions Paragraph 3.4

  The following contributions by the Employer are elected:        [   ]   (1)  
None. Employer contributions are not permitted.        [X]   (2)   Employer
Non-Elective Contribution.          (A)   Amount. Each Employer shall make an
Employer Non-Elective Contribution for each Plan Year in such amount, if any,
which the Employer shall determine.          [X]   (i)   Flexible Formula - Such
amount, if any, which the Board of Directors of the Employer shall determine by
resolution. - See Attachment.          [   ]   (ii)   Compensation Formula -
            % [Insert percentage] of the Compensation of all Participants for
such Plan Year eligible to receive an allocation of the Employer Non-Elective
Contribution for such Plan Year, plus any additional amount that the Board of
Directors of the Employer shall determine by resolution.          [   ]   (iii)
  Fixed Amount - $            [Insert amount], plus any additional amount that
the Board of Directors of the Employer shall determine by resolution.         
[   ]   (iv)   Other-  

 

            

 

            

 

            

 

            

 

            

 

         (B)   Participants Entitled to Share of Employer Non-Elective
Contribution. The Employer Non-Elective Contribution shall be allocated in
proportion to Compensation as defined in Option 4(a)(2)(B) of the Adoption
Agreement for the Plan Year to the Employer Non-Elective Deferral Account of the
Participants who [Select applicable provisions which shall apply conjunctively
unless otherwise noted]:          [   ]   (i)   Are employed as Eligible
Employees for at least                      [Insert number of months] full
calendar months in for such Plan Year.          [   ]   (ii)   Are Eligible
Employees at any time during such Plan Year.          [   ]   (iii)   Are
Eligible Employees on the last day of such Plan Year.                          
                                 

 

- 8 -



--------------------------------------------------------------------------------

   

[   ]

  (iv)     If they died while Eligible Employees or retired on their Disability,
Early, Normal or Delayed Retirement Date while Eligible Employees during such
Plan Year [Check one]:       [   ]   (a)   But only if they are employed as an
Eligible Employee for at least                      [Insert number of months]
fill calendar months in such Plan Year.       [   ]   (b)   Regardless of the
number of months employed during such Plan Year.     [X]   (v)     Other -: See
Attachment.   [X]   (3)   Employer Matching Contributions.     (A)   Amount.
Each Employer shall make an Employer Matching Contribution for each Plan Year in
an amount, subject to the limitations provided in the Plan, equal to the
following percentage(s) of each Participants Deferral Contribution of
Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement for such
Plan Year [Check one]:     [   ]   (i)   Straight Percentage -         % [Insert
percentage] of his Compensation as defined in Option 4(a)(2)(C) of the Adoption
Agreement contributed to the Plan (up to a maximum of         % of such
Compensation).     [   ]   (ii)   Contribution Weighted Percentages -         %
[Insert percentage] of the first         % [Insert percentage] of his
Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement
contributed to the Plan and         % of his Compensation as defined in Option
4(a)(2(C) of the Adoption Agreement contributed to the Plan (up to a maximum of
        % of such Compensation).     [X]   (iii)   Other -: See Attachment    
(B)   Participants Entitled to Share of Employer Matching Contribution. The
Employer Matching Contribution shall be allocated as described in Option
5(a)(3)(A) of the Adoption Agreement for the Plan Year to the Employer Matching
Deferral Account of the Participants who [Select applicable provisions which
shall apply conjunctively unless otherwise noted]:    

[   ]

  (i)   Are employed as an Eligible Employee for at least [Insert number of
months] full calendar months in for such Plan Year.

 

- 9 -



--------------------------------------------------------------------------------

          [   ]   (ii)   Are Eligible Employees at any time during such Plan
Year.           [X]   (iii)   Are Eligible Employees on the last day of such
Plan Year.           [X]   (iv)   If they died while an Eligible Employee or
retired on his Disability, Early, Normal or Delayed Retirement Date while an
Eligible Employee during such Plan Year [Check one]:             [   ]   (a) But
only if they are employed as an Eligible Employee for at least             
[Insert number of months] full calendar months in such Plan Year.            
[X]   (b) Regardless of the number of months employed during such Plan Year.    
      [   ]   (v)   Other-:   

 

             

 

             

 

             

 

             

 

             

 

 

- 10 -



--------------------------------------------------------------------------------

6.    VESTING.           (a)    Vesting Schedule Subparagraph 6.3(a)   The
following vesting schedule shall apply to the Employer Deferral Account of all
Participants [Check one, and complete where applicable]:        

[X]

    

(1) Employer Non-Elective Deferral Account. The

following vesting schedule shall apply to the Employer Non-Elective Deferral
Account [Check one, and complete where applicable]:

         

[X]

  

(A) Apply Rules Described in Qualified Plan - For

Employer Deferral Account Profit Sharing subaccount. A Participant is vested in
his Employer Non-Elective Deferral Account under the Plan in the same manner and
applying the same rules applicable to employer profit sharing or other
non-matching contributions under the following qualified retirement plan
maintained by the Employer: 401 (k) Plan (as defined in the attachment)

         

[   ]

   (B) Always 100% Vested. A Participant shall always have a non-forfeitable
right to one hundred percent (100%) of his Employer Non-Elective Deferral
Account          

[X]

   (C) Other Applicable Rules. A Participant shall be vested in his Employer
Non-Elective Deferral Account in accordance with the following rules: See
Attachment for vesting in Employer Deferral Account SERP subaccount.          
   [Describe vesting provisions, including automatic vesting provisions,
applicable schedule and rules for counting service.]        

[X]

     (2) Employer Matching Deferral Account. The following vesting schedule
shall apply to the Employer Matching Deferral Account [Check one, and complete
where applicable]:          

[X]

  

(A) Apply Rules Described in Qualified Plan. A

Participant is vested in his Employer Matching Deferral Account under the Plan
in the same manner and applying the same rules applicable to matching
contributions made under the following qualified retirement plan maintained by
the Employer: 401 (k) Plan (as defined in the attachment)

         

[   ]

   (B) Always 100% Vested. A Participant shall always have a non-forfeitable
right to one hundred percent (100%) of his Employer Matching Deferral Account   
      

[   ]

   (C) Other Applicable Rules. A Participant shall be vested

 

- 11 -



--------------------------------------------------------------------------------

                 in his Employer Matching Deferral Account in accordance with
the following rules:                 

 

                

 

                

 

                

 

                 [Describe vesting provisions, including automatic vesting
provisions, applicable schedule and rules for counting service.]

7.      

    RETIREMENT PATES.     (a)   Normal Retirement Date Paragraph 6.3       A
Participant’s Normal Retirement Date shall be the day the Participant reaches
age 65.     (b)   Early Retirement Date Paragraph 6.3       [Select and complete
applicable provision(s)]             [X]   (1)    None.             [   ]   (2)
   No age requirement.             [   ]   (3)    Age requirement of      years.
            [   ]   (5)    No service requirement.             [   ]   (6)   
Service requirement of              years              of continuous full-time
service with the Employer.     (c)   Disability Retirement Date Paragraph 6.4  
    [Select and complete applicable provision(s)]             [X]   (1)    No
age requirement.             [   ]   (2)    Age requirement of      years.      
      [X]   (3)    No service requirement.             [   ]   (4)    Service
requirement of      years              of continuous full-time service with the
Employer,

 

- 12 -



--------------------------------------------------------------------------------

8.

  TIME AND FORM OF BENEFIT PAYMENTS.     (a)  

Benefit Commencement Date Paragraphs 1.6, 2.3(b) and 7.1

           The term Benefit Commencement Date shall mean the first day of
calendar quarter coinciding with or next following the designated time or event;
provided however, if the Participant is identified as a “specified employee” of
any corporation the stock of which is publicly traded on any established
securities market or otherwise as provided in Section 409A(2)(B) of the Code as
of the date on which his Separation from Service (for reasons other than death)
occurs and his payment is due based on such Separation form Service (for reasons
other than death), his Benefit Commencement Date shall be delayed as required by
Section 409A of the Code and Option 4(g) of the Adoption Agreement.            
[   ]   (1)    Selected By Employer. The Employer selects the following time of
payment:               [   ]    (A) Normal Retirement Date. The later of the
Participant’s Normal Retirement Date under the Plan or his Separation from
Service (for reasons other than death).               [   ]    (B) Separation
from Service. The Participant’s Separation from Service with the Employer for
whatever reason.               [   ]    (C) Six Months Following Separation from
Service. Six months following the Participant’s Separation from Service with the
Employer (for reasons other than death).             [X]   (2)    Selected By
Participant. The date selected by the Participant in accordance with the
following:                 

(A)   Participant’s Options. The Participant may elect that his Benefit
Commencement Date be based on [Select Option (vi) if Change of Control will be a
permissible payment event]:

                

(i)     The later of his Normal Retirement Date under the Plan or [    ] his
Separation from Service (for reasons other than death) or [X] Six months
following the Participant’s Separation from Service with the Employer (for
reasons other than death). [Select one].

 

- 13 -



--------------------------------------------------------------------------------

          (ii)   [    ] His Separation from Service with the Employer (for
reasons other than death), or [X] Six months following the Participant’s
Separation from Service with the Employer (for reasons other than death).
[Select one]           (iii)   A date certain stated clearly in his election
form which shall be without regard to when his employment with the Employer
ends.           (iv)   The later of a date certain or [    ] his Separation from
Service (for reasons other than death), or [X] Six months following the
Participant’s Separation from Service with the Employer (for reasons other than
death). [Select one].           (v)   The earlier of a date certain or [    ]
his Separation from Service (for reasons other than death) or [X] Six months
following the Participant’s Separation from Service with the Employer (for
reasons other than death). [Select one].         x   (vi)  

Change in Control. Upon a Change in Control as defined in Paragraph 1.8 of the
Plan.

        (B)   Timing of Participant Election. The Participant shall elect the
Benefit Commencement Date for the subdivision of his Employee Deferral Account
related to the compensation deferred by a specific Deferred Compensation
Election at the time his Deferred Contribution Election is filed for such
deferral. The Timing of Payment may be changed only in accordance with the rule
of Section 409A of the Code.

 

- 14 -



--------------------------------------------------------------------------------

    (b)   Form of Payment to Participant Paragraph 7.2   The form of benefit
payments available to the Participant shall be determined in accordance with the
following rules:     x   (1)   Selected By Employer. The Employer selects the
following form of payment: For Benefit Commencement Dates prior to January 1,
2009       x   (A)   Lump Sum Payment. Deferral Benefits will be paid to the
Participant in the form of a lump sum payment.       ¨   (B)   Periodic
Installments. Deferral Benefits will be paid to the Participant in the form of
periodic installment payments made:         (i)   Frequency:         ¨   (a)  
Monthly.         ¨   (b)   Annually.         (ii)   Duration. Over the following
period:         ¨   (a)   Five (5) years.         ¨   (b)   Ten (10) years.    
    ¨   (c)   Fifteen (15) years.         ¨   (d)   Twenty (20) years.     x  
(2)   Selected By Participant. The form of payment to be paid to the Participant
shall be selected by the Participant in accordance with the following: For
Benefit Commencement Dates after December 31, 2008         (A)   Participant’s
Options. The Participant may elect from among the following forms of payment
[Select options to be available to Participants]:         x   (i)   Lump Sum
Payment. Deferral Benefits may be paid to the Participant only in the form of a
lump sum payment.         x   (ii)   Periodic Installments. Deferral Benefits
may be paid to the Participant in the form of periodic installment payments
made:           (a)   Frequency:           x   (I)   Monthly.           x   (II)
  Annually.

 

- 15 -



--------------------------------------------------------------------------------

          (b)   Duration. Over the following period:           x   (I)   Five
(5) years.           x   (II)   Ten (10) years.           x   (III)   Fifteen
(15) years.           x   (IV)   Twenty (20) years.         (B)  

Timing of Participant Election. The Participant shall

elect the form of payment subdivision of his

Employee Deferral Account related to the

compensation deferred by a specific Deferred

Compensation Election at the time his Deferred

Contribution Election is filed for such deferral. The

Timing of Payment may be changed only in

accordance with the rule of Section 409A of the

Code.

    (c)   Form of Payment to Beneficiary Paragraph 7.2   The form of benefit
payments available to the Beneficiary shall be determined in accordance with the
following rules:     x  

(1)

 

Selected By Employer. The Employer selects the following

form of payment: For Benefit Commencement Dates prior

to January 1, 2009

     

x

 

(A)

 

Lump Sum Payment. Deferral Benefits will be paid

to the Beneficiary in the form of a lump sum payment.

     

¨

 

(B)

 

Periodic Installments. Deferral Benefits will be paid

to the Beneficiary in the form of periodic installment payments made:

        (i)   Frequency:         ¨   (a)   Monthly.         ¨   (b)   Annually.
        (ii)   Duration. Over the following period:         ¨   (a)   Five (5)
years.         ¨   (b)   Ten (10) years.         ¨   (c)   Fifteen (15) years,  
      ¨   (d)   Twenty (20) years.     ¨  

(2)

  Selected By Participant. The form of payment to the Beneficiary shall be
selected by the Participant in accordance with the following: For Benefit
Commencement Dates after December 31, 2008

 

- 16 -



--------------------------------------------------------------------------------

       

(A)

  Participants Options. The Participant may elect the form of payment to the
Beneficiary from among the following forms of payment [Select options to be
available to Participants]:         x  

(i)

 

Lump Sum Payment. Deferral Benefits may

be paid to the Beneficiary only in the form

of a lump sum payment.

        x  

(ii)

 

Periodic Installments. Deferral Benefits

may be paid to the Beneficiary in the form of periodic installment payments
made:

          (a)   Frequency:           x   (I)   Monthly.           x   (II)  
Annually.           (b)   Duration. Over the following period:           x   (I)
  Five (5) years.           x   (II)   Ten (10) years.           x   (III)  
Fifteen (15) years.           x   (IV)   Twenty (20) years.

9.      HARDSHIP WITHDRAWALS.

 

         ARTICLE VIII

         (a)

  Availability Generally   A Participant [Check one]:     ¨   (1)   Not
Permitted. May not make a Hardship Withdrawals.     x  

(2)

 

Permitted. May make a Hardship Withdrawal as defined in for

an Unforseeable Emergency as defined in Paragraph 8.1 of the Plan from the
following accounts [Check one or more]:

        x   (A)   Employee Deferral Account.         x   (B)   Employer Matching
Deferral Account.         ¨   (C)   Employer Non-Elective Deferral Account.    
    ¨   (D)   Predecessor Plan Account.

10.    PARTICIPANT DEEMED INVESTMENT DIRECTION.

 

         Paragraph 9.4

         (a)

  Availability Generally   A Participant [Check one]:     ¨   (1)   Not
Permitted. May not make deemed investment directions.

 

- 17 -



--------------------------------------------------------------------------------

    x  

(2)

  Permitted. May make deemed investment directions for the following accounts
(“directable accounts”) [Check one or more]:         x   (A)   Employee Deferral
Account.         x   (B)   Employer Matching Deferral Account.         x   (C)  
Employer Non-Elective Deferral Account.         ¨   (D)   Predecessor Plan
Account.      (b)   Permissible Investments   Unless the Plan Sponsor elects a
different Option below the fluids available for directed investment under the
VBA Plan as adopted by the Plan Sponsor:     ¨   (1)   VBA Plan Plus Company
Stock. In addition to the funds available under the VBA plan, a Company Stock
Fund will also be available for directed investment.     x   (2)   VBA Plan
Without Company Stock. Regardless of whether a Company Stock Fund is available
under the VBA plan, no Company Stock Fund will be available for directed
investment.     ¨   (3)   Company Stock Only. In lieu of the funds available
under the VBA Plan, a Company Stock Fund will be the only fund available for
directed investment.

11.    409A TRANSITION ELECTIONS.

 

         Paragraph 7.4

         (a)

  Availability Generally   A Participant [Check one]:     ¨   (1)   Not
Permitted. Shall not be permitted to change Deferred Compensation Elections made
for the Plan Years 2005, 2006 and 2007 except as may otherwise be permitted in
paragraph 7.3.     x   (2)   Permitted. Shall be permitted to change Deferred
Compensation Elections made for Plan Years 2005, 2006 and 2007 prior to December
31, 2007 as follows [Check one]:         ¨   (A)   A separate change election
may be made for each Plan Year.         x   (B)   Only one change election may
be made which shall to apply to all three Plan Years.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Employer, by its duly authorized representatives, has
executed this instrument this 31st day of December, 2008.

 

     

C&F Financial Corporation

      [Enter Name of Employer)       By  

/s/ Laura H. Shreaves

      Its  

SVP

[SEAL]       ATTEST:      

 

      Its  

 

           

Citizens and Farmers Bank

      [Enter Name of Employer]       By  

/s/ Laura H. Shreaves

      Its  

SVP

[SEAL]       ATTEST:      

 

      Its  

 

           

C&F Mortgage Corporation

      [Enter Name of Employer]       By  

/s/ Bryan E. McKernon

      Its  

President

[SEAL]       ATTEST:      

 

      Its  

 

           

C&F Finance Company

      [Enter Name of Employer]       By  

/s/ Dustin Crone

      Its  

EVP

[SEAL]       ATTEST:      

 

      Its  

 

     

 

- 19 -